Title: To Thomas Jefferson from Robert Powell and Charles Fierer, 23 December 1790
From: Powell, Robert,Fierer, Charles
To: Jefferson, Thomas



Hond. Sir
George town the 23th Dec 1790

Pardon us Sir, for the Liberty we take in Addressing you on a Subject which has already put us under many Obligations to you and which will always be Remembered with the utmost Gratitude. When we last had the Honor of Conversing with you on the Subject Respecting the Establishment of a Glas Manufactory in the State of Virginia, we had a Prospect of Raising a Sufficiant  Sum of Money for that purpose, by disposing of a part of our real property; in this negotiation (though then shure of Success) we have however failed, and sooner than we expected received twelve Manufactorers which, with a considerable expence we procured in diferent parts of Europe, and for which we have now to pay £20 a piece for their passage, the difficulty of procuring Money in this Country on a Short notice, the danger we are in of keeping our hands unemployed for a long time, or perhaps of loosing them altogether Obliges us to fall upon the inclosed plan to raise the Sum which would enable us to Compleat the works we have begun with a promising prospect.
We are Conscious Sir, that business of this kind do not come with in the limits of the department over which you preside, but we hope from favors already received you will Condecent to be the protector of an undertaking which in a further day may prove beneficial to our Country.
As the Success of our Plan for raising this Sum by Subscription must all together depend upon the reception it meets with from the first Characters of the State of Virginia now Assembled at Philadelphia we humbly beg you Sir, to continue your good wishes towards our undertaking in this critical moment.
Should the Presedent and yourself honor the paper with your names there would (agreeable to the Opinion of our friends in Virginia) be no doubt of Success. Mr Roger West a Neighbor and Acquaintance of the President is one of the Security for the repaiment of the Money. He has wrote to Mr. Lee in Congress on the Subject and promises to Compleat the work if we should meet with some Success in Philadelphia.
Since we had the honor of Seeing you last we have moved our hands on the land we purchased and begun to build, and have no doubt Should we Succeed in raising the Money in Question, to put two furnaces to work by the first day of April next. Mr Nicols continues a friend to our undertaking as well as the Inhabitance on James River.
We beg you will be pleased to favor us, as soon as Convenient, with an answer Addressed to Charles Fierer in George town. We have the honor to remain with the utmost respect Your most O’b & Humb Servants,

Robert Powell
Charles Fierer

